Bakewell, J.,
delivered the opinion of the court on motion for a rehearing.
Our attention is now called to Patrick v. Faulke, 45 Mo. 312, aud Patchin v. Bonsack, 52 Mo. 431. We do not consider these cases ¡is of controlling authority on the question presented in the case at bar. We think that the Legislature intended that the justice shall have a certain fixed number of working days, during which he may consider the questions presented after the submission, if he thinks it advisable to do so. Independently of anj' question of the interpretation to be given to the statute of the Construction of Statutes, we think that the time allowed the justice to advise concerning a case is not to be abridged by the intervention of a Sunday. It is a case in which a period of time is given during which something may be done which may occupy the whole time, and which is not to be done on Sunday.
The application for rehearing is denied.
Judge Hayden concurs ; Judge Lewis is absent.